This court has had occasion heretofore to point out that there is no inequity in requiring of the contractor, who would acquire a lien on the land of his debtor under article 1 of chapter 107 of the Code, that he comply strictly, in all matters of substance, with the requirements of the statute, under which alone he may have a lien. Globe Iron Roofing Co. v. Thacher, 87 Ala. 458, 6 So. 366. The verification by the plaintiff of the statement filed in the office of the judge of probate in this case was as follows:
"Before me, L. L. Herzberg, judge of probate, personally appeared O. J. Stocks, and, being duly sworn, deposes and says that the foregoing statement is true, to the best of his knowledge and belief."
On its face this verification was, under the decisions of this court, insufficient, and the statement offered in evidence with this verification *Page 346 
was incompetent. Long v. Pocahontas Coal Co., 117 Ala. 587,23 So. 526; Florence Building Ass'n v. Schall, 107 Ala. 531,18 So. 108.
For error in admitting the statement in evidence, the judgment must be reversed, and the cause remanded.
Reversed and remanded.
ANDERSON, C. J., and GARDNER and MILLER, JJ., concur.